Name: 82/164/EEC: Council Decision of 23 February 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-18

 Avis juridique important|31982D016482/164/EEC: Council Decision of 23 February 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the European Communities Official Journal L 074 , 18/03/1982 P. 0027*****COUNCIL DECISION of 23 February 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the European Communities (82/164/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas difficulties currently facing the Community's iron and steel industry have made it necessary to adopt a programme for the restructuring of this sector under the terms of the ECSC Treaty; Whereas this programme consists of a series of measures to rationalize production and raise the productivity of the sector to the level where it can compete on the world market, in accordance with the general objectives concerning steel within the meaning of Article 46 of the ECSC Treaty; Whereas this series of restructuring measures necessarily includes a social policy section to alleviate the effects on employment; whereas, in this connection, it is advisable to have recourse to the full range of re-adaptation aids provided for workers in the industry in question by Article 56 (2) of the ECSC Treaty; Whereas, in its resolution of 26 and 27 March 1981 on steel recovery policy, the Council re-emphasised the desirability of taking such measures; Whereas, in the present circumstances, the financial means provided for by the ECSC Treaty do not provide adequate cover for financing these measures; Whereas the secondary effects of this situation, if not remedied, would be liable to aggravate considerably the Community's general employment situation and to impair the harmonious development of economic activities, and this would undermine the achievement of one of the Community's main objectives; Whereas the Commission has submitted a request for an exceptional temporary contribution from the general budget to allow the Commission to implement successfully the social measures under the restructuring programme for the steel industry and to cope with the consequences of the introduction of a system of production quotas; whereas a contribution should be made to the ECSC from the general budget of the Communities, HAS DECIDED AS FOLLOWS: Sole Article A contribution of 62 million ECU for 1981 is hereby granted to the European Coal and Steel Community out of the general budget of the European Communities in order to cover the Community's financing of the special temporary allowances in favour of workers in iron and steel firms and iron-ore mines in the Community, whose posts are directly or indirectly abolished or threatened in consequence of a restructuring plan adopted by the undertaking, the group of undertakings or the public authorities in accordance with 'General Objectives - Steel'. Done at Brussels, 23 February 1982. For the Council The President L. TINDEMANS (1) OJ No C 118, 13. 5. 1980, p. 6. (2) OJ No C 197, 4. 8. 1980, p. 60.